Exhibit 10.02

LOGO [g78773img01.jpg]

AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT (this
“Agreement”) is entered into as of the 8th day of April, 2008 by and between
Caraustar Industries, Inc., a North Carolina corporation (the “Company”), and
(Employee Name) (“Executive”).

Background Statement

The Company considers the establishment and maintenance of a sound and vital
management team to be essential to protecting and enhancing the best interests
of the Company and its shareholders. In addition, the Company recognizes that,
as is the case with many publicly held corporations, the possibility of a change
in control may arise, and that such possibility may result in the departure or
distraction of management personnel to the detriment of the Company and its
shareholders. The Board (as defined in Section 1(a)) has therefore determined
that it is in the best interests of the Company and its shareholders to secure
Executive’s continued services and to ensure Executive’s continued dedication to
his duties in the event of any threat or occurrence of a Change in Control (as
defined in Section 1(c)) of the Company, and has authorized the Company to enter
into this Agreement. This Agreement amends, restates and replaces the Change in
Control Agreement by and between the Company and Executive dated December 29,
2006, as amended, (the “Prior Agreement”) for the purpose of complying with
Section 409A of the Internal Revenue Code of 1986, as amended, and applicable
Treasury Regulations and Internal Revenue Service guidance issued thereunder
(“Section 409A”). The effective date of this Agreement is January 1, 2005 or, if
later, the effective date of the Prior Agreement. Any compensation paid under
this Agreement is intended to satisfy the requirements of Section 409A or be
exempt from Section 409A and this Agreement shall be interpreted to effectuate
that intent.

Statement of Agreement

NOW, THEREFORE, the Company and Executive hereby agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

 

  (a) “Board” means the Board of Directors of the Company.

 

  (b)

“Cause” means (i) the willful and continued failure of Executive substantially
to perform his duties with the Company (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness or any such
failure subsequent to Executive being delivered a notice of termination without
Cause by the Company or delivering a notice of termination for Good Reason to
the Company) after the Board delivers to Executive a written demand for
substantial performance that specifically identifies the manner in which the
Board believes that Executive has not substantially performed Executive’s
duties, (ii) the commission of an act by Executive constituting dishonesty or
fraud against the Company, (iii) Executive’s conviction of or entering of a
guilty or no contest plea with respect to a felony, (iv) habitual absenteeism,
chronic



--------------------------------------------------------------------------------

 

alcoholism or any other form of substance abuse by Executive, or (v) the
commission of an act by Executive involving gross negligence or moral turpitude
that brings the Company or any of its affiliates into public disrepute or
disgrace or causes material harm to the customer relations, operations or
business prospects of the Company or any of its affiliates. For purposes of this
Section 1(b), no act or failure to act by Executive shall be considered
“willful” unless done or omitted to be done by Executive in bad faith and
without reasonable belief that such act or failure to act was in the best
interests of the Company or its affiliates. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board, the
advice of counsel for the Company or the instructions of the Company’s chief
executive officer or another senior officer of the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. Cause shall not exist unless and until
(x) there has been a meeting of the Board, held after reasonable notice to
Executive, at which Executive, together with counsel, is afforded a reasonable
opportunity to be heard and (y) the Company has delivered to Executive a copy of
a resolution, duly adopted by three quarters (3/4) of the entire Board
(excluding Executive if Executive is a Board member) at or after such meeting,
finding that an event described in one of clauses (i) through (v) has occurred
and specifying the particulars thereof.

 

  (c) “Change in Control” means the occurrence of any one of the following
events:

 

  (i) individuals who, on the date hereof, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof whose
election or nomination for election was approved by a vote of at least two
thirds (2/3) of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director;

 

  (ii) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and in Sections 13(d)(3)
and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 25% or more of the combined voting power of the
Company’s then outstanding securities eligible to vote for the election of the
Board (the “Company Voting Securities”); provided, however, that such event
shall not be deemed to be a Change in Control by virtue of any acquisition of
Company Voting Securities (A) by the Company or any Subsidiary, (B) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction (as defined in Section 1(c)(iii)), (E) pursuant to any acquisition
by Executive or any group of persons including Executive (or any entity
controlled by Executive or by any group of persons including Executive); or
(F) pursuant to or in connection with a transaction (other than a Business
Combination) in which Company Voting Securities are acquired from the Company,
if a majority of the Incumbent Directors approve a resolution providing
expressly that such transaction does not constitute a Change in Control under
this Section 1(c)(ii);

 

  (iii)

the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company’s shareholders, whether for such
transaction or for an issuance of securities in or in connection with the
transaction (a “Business Combination”), unless immediately following such
Business Combination (A) more than 50% of the total voting power of the ultimate
parent corporation that directly or indirectly has beneficial ownership of 100%
of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”) or, if there is no Parent Corporation,
the corporation resulting from such Business Combination (the “Surviving
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to

 

2



--------------------------------------------------------------------------------

 

such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan or related
trust sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 25%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination that satisfies all of the criteria
specified in clauses (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

 

  (iv) the Company acts upon a plan of complete liquidation or dissolution of
the Company approved by the shareholders of the Company or effects a sale of all
or substantially all of the Company’s assets approved by the shareholders of the
Company.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25% of the Company Voting Securities as a result of an acquisition or a
series of acquisitions of Company Voting Securities by the Company that reduces
the number of Company Voting Securities outstanding; however, if such person
thereafter becomes the beneficial owner of additional Company Voting Securities
that increase the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
be deemed to occur.

 

  (d) “Date of Termination” means, subject to Section 1(k), (i) the effective
date on which Executive’s employment by the Company terminates as specified in a
prior written notice by the Company or Executive, as the case may be, to the
other, delivered pursuant to Section 9 or (ii) if Executive’s employment by the
Company terminates by reason of death or Disability, the date of death or
Disability of Executive. Notwithstanding the foregoing, and except as provided
in Subsection 1(k), for purposes of payments to be made under Subsections
(a)(i)-(iii), Executive’s Date of Termination shall be the date as of which he
has a Qualifying Termination.

 

  (e) “Disability” means termination of Executive’s employment by the Company
due to Executive’s absence from Executive’s duties with the Company on a
full-time basis for at least 180 consecutive days as a result of Executive’s
incapacity due to physical or mental illness.

 

  (f) “Good Reason” means the occurrence of any of the following events, without
Executive’s express written consent, after a Change in Control:

 

  (i) any change in the duties or responsibilities (including reporting
responsibilities) of Executive that is materially and adversely inconsistent
with Executive’s position(s), duties, responsibilities or status with the
Company immediately prior to such Change in Control (including any material and
adverse diminution of such duties or responsibilities), or a material and
adverse change in Executive’s titles or offices with the Company as in effect
immediately prior to such Change in Control;

 

  (ii) a reduction by the Company in Executive’s rate of annual base salary as
in effect immediately prior to such Change in Control or as it may be increased
from time to time thereafter, except for any reduction as part of
across-the-board salary reductions similarly affecting all management personnel
of the Company;

 

3



--------------------------------------------------------------------------------

  (iii) any requirement of the Company that Executive be based anywhere more
than 50 miles from the office where Executive is located at the time of the
Change in Control;

 

  (iv) any purported termination of Executive’s employment that is not
effectuated pursuant to Section 9(b) (and that therefore will not constitute a
termination hereunder); or

 

  (v) the failure of the Company to obtain any assumption (and, if applicable,
guarantee) agreement from the Surviving Corporation (and the Parent Corporation)
required by Section 8(b).

An action taken in good faith and remedied by the Company within thirty days
after receipt of notice thereof given by Executive shall not constitute Good
Reason. Executive’s right to payment pursuant to Section 4(a) upon termination
of employment for Good Reason shall not be affected by Executive’s incapacities
due to mental or physical illness, nor shall Executive’s continued employment
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting Good Reason except that no event shall constitute Good
Reason unless Executive provides notice of termination of employment within 90
days following Executive’s knowledge of the occurrence thereof.

 

  (g) “Qualifying Termination” means a termination of Executive’s employment
(i) by the Company other than for Cause or on account of death, Disability or
Retirement or (ii) by Executive for Good Reason; provided, that no termination
will be treated as a Qualifying Termination unless it constitutes a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and applicable Treasury Regulations and Internal Revenue
Service guidance issued thereunder.

 

  (h) “Retirement” means Executive’s mandatory retirement (not including any
mandatory early retirement) in accordance with the Company’s retirement policy
generally applicable to its salaried employees as in effect immediately prior to
the Change in Control, or in accordance with any retirement arrangement
established with respect to Executive with Executive’s written consent.

 

  (i) “Specified Employee” means on any date in the applicable period, any
employee of the Company or any affiliate of the Company that would be consider a
single employer with the Company under Section 414(a) or (b) of the Internal
Revenue Code of 1986, as amended, (the “Code”) who was a “key employee” within
the meaning of Section 416(i) of the Code (without regard to paragraph
(5) thereof) at any time during the 12-month period ending on the identification
date. For the period beginning January 1, 2005 and ending March 30, 2006, the
identification date is December 31, 2004. Thereafter, the applicable period is
each 12-month period beginning on April 1, 2006 and each subsequent April 1 and
the identification date for each such period is the immediately preceding
December 31. For example, for the period beginning April 1, 2006, the
identification date is December 31, 2005. Specified Employees shall be
determined in accordance with Section 409A.

 

  (j) “Subsidiary” means any corporation or other entity of which the Company
has a direct or indirect ownership interest in 50% or more of the total combined
voting power of the then outstanding securities or interests entitled to vote
generally in the election of directors or of which the Company has the right to
receive 50% or more of the distribution of profits or 50% of the assets upon
liquidation or dissolution.

 

  (k)

“Termination Period” means the period of time beginning with a Change in Control
and ending on the second anniversary of such Change in Control. Notwithstanding
anything in this Agreement to the contrary, if (i) Executive has a Qualifying
Termination prior to a Change in Control, (ii) Executive reasonably demonstrates
that such Qualifying Termination was based on the request of a third party, or
that the Good Reason event for which Executive gives notice of termination was
based on a third party’s actions, and such third party had indicated an
intention or taken steps

 

4



--------------------------------------------------------------------------------

 

reasonably calculated to effect a Change in Control, and (iii) a Change in
Control involving such third party (or a party competing with such third party
to effectuate a Change in Control) does occur, then a Change of Control shall be
deemed to have occurred on the date immediately prior to the date of such
Qualifying Termination for all purposes of this Agreement. For purposes of
determining the timing of payments and benefits to Executive under Section 4 and
the required notice period under Section 9(b), the date of the actual Change in
Control shall be treated as Executive’s Date of Termination under any of the
circumstances described in clauses (i) through (iii) above.

 

2. Covenants of the Executive.

 

  (a) In the event of a tender or exchange offer, proxy contest, or the
execution of any agreement that, if consummated, would constitute a Change in
Control, Executive agrees not to voluntarily leave the employ of the Company,
other than as a result of Disability, Retirement or an event that would
constitute Good Reason if a Change in Control had occurred, until the Change
Control occurs, or if earlier, such tender or exchange offer, proxy contest, or
agreement is terminated or abandoned.

 

  (b) As a condition precedent to and in consideration of Executive’s receipt of
the payments and benefits set forth in this Agreement, Executive agrees to
adhere to the terms and conditions set forth in the Executive’s confidentiality
and non-competition agreement with the Company.

 

3. Term of Agreement. This Agreement shall be effective on the date hereof and
shall continue in effect until the Company shall have given one year’s written
notice of cancellation; provided that, notwithstanding the delivery of any such
notice, this Agreement shall continue in effect for a period of two years after
a Change in Control if such Change in Control occurs prior to the effective date
of such cancellation. Notwithstanding anything in this Section 3 to the
contrary, this Agreement shall terminate, except as provided in Section 1(l), if
Executive or the Company terminates Executive’s employment prior to a Change in
Control.

 

4. Payments Upon Termination of Employment.

 

  (a) Qualifying Termination. If the employment of Executive terminates pursuant
to a Qualifying Termination during the Termination Period, then the Company
shall provide to Executive:

 

  (i) On the tenth day following the Date of Termination, or if such date is not
a business day, on the first business day that is at least ten days, following
the Date of Termination, a lump-sum cash amount equal to the sum of (A) the pro
rata share of any of Executive’s base salary earned, but not yet paid, through
the Date of Termination and any bonus amounts that have become payable, to the
extent not theretofore paid or deferred, plus (B) and any accrued vacation pay,
in each case to the extent not theretofore paid;

 

  (ii) On the thirtieth day following the Date of Termination, or if such day is
not a business day, on the first business day that is at least ten days
following the Date of Termination, a cash amount for projected payments to the
Executive under the Company’s incentive programs, equal to the average annual
incentive bonus actually paid in the prior two years;

 

  (iii) On the thirtieth day following the Date of Termination, or if such day
is not a business day, on the first business day that is at least thirty days
following the Date of Termination, a lump sum cash amount equal to the lesser of
(A) product of (1) 2 multiplied by (2) Executive’s annual rate of base salary as
in effect immediately prior to the Date of Termination, and (B) the product of
(1) 2.99 multiplied by (2) Executive’s “Base Amount,” as defined in
Section 280G(b)(3) of the Code.

 

5



--------------------------------------------------------------------------------

  (iv) For eighteen months following the Date of Termination, if Executive is
eligible for and elects continued health coverage for Executive or for Executive
and Executive’s qualified dependents under a group health plan of the Company or
an affiliate provided to satisfy the requirements of Section 4980B of the Code
(“COBRA Coverage”), the Company will reimburse the Executive for the actual
premium charged to Executive for such COBRA Coverage for Executive and each of
Executive’s dependents who is a “qualified beneficiary” within the meaning of
Section 4980B of the Code. Such reimbursements (which shall be taxable income to
Executive) shall be paid to Executive directly or to the applicable group health
plan, as determined by the Company, on or as soon as practicable after each due
date for such COBRA Coverage premium. Such reimbursements shall be made on or
before December 31 of the second calendar year following the calendar year that
includes the Date of Termination.

 

  (v) For two years following the Date of Termination, the Company, at the
Company’s sole expense, shall provide the Executive with life insurance,
long-term disability and accidental death and dismemberment insurance benefits
that are substantially the same as the long-term disability and accidental death
and dismemberment insurance benefits that were provided to Executive and
Executive’s dependents immediately before the Qualifying Termination, except
that the health and welfare benefits to which the Executive is entitled under
Subsection (iv) and this Subsection (v) will be subject to the Executive’s
compliance with the Executive’s confidentiality and non-competition agreement
and will be reduced to the extent that comparable health and welfare benefits
are received by the Executive from an employer other than the Company during the
two year period following the Date of Termination. The fact that the cost of the
participation by the Executive, or the Executive’s dependents or beneficiaries,
in any health or welfare benefit plan was paid indirectly by the Company, as a
reimbursement or a credit to the Executive, before the Qualifying Termination
does not mean that the corresponding health and welfare benefits were not
“provided to the Executive” by the Company for purposes of this Subsection (v).
As used in this subsection, health and welfare benefits shall include: all life
insurance, disability insurance, accidental death and dismemberment insurance
and health care (medical, dental and prescription drug) coverage.

 

  (vi) In the second and third calendar years following the Date of Termination,
the Company shall make a lump sum cash payment to Executive sufficient to pay in
full any federal, state and local income tax and social security or other
employment tax on the reimbursements made with respect to Executive pursuant to
Subsection (iv) in the immediately preceding calendar year and any additional
taxes on such payment such that the net effect to Executive is as if the
reimbursements made under Subsection (iv) were made on a tax-free basis.

 

  (b) Non-Qualifying Termination. If during the Termination Period the
employment of Executive terminates other than by reason of a Qualifying
Termination, then the Company shall pay to Executive, on the thirtieth day
following the Date of Termination, or if such day is not a business day, on the
first business day that is at least ten days following the Date of Termination,
the lump-sum cash amount described in Section 4(a)(i). The Company may make such
additional payments, and provide such additional benefits, to Executive as the
Company and Executive may agree in writing.

 

  (c)

Payments to Specified Employees. Notwithstanding any contrary provision, if the
payment is scheduled to be made at the time that the stock of the Company is
publicly traded on an established securities market or otherwise and the
Executive is a Specified Employee, then no amount shall be paid to the Executive
under Subsection (a)(i)-(iii) before the six-month anniversary of the Date of
Termination (or, if earlier, the date of death of the Executive) and any amounts
that would have been paid prior to the six-month anniversary of the Executive’s
Date of Termination shall be accumulated and distributed (together with interest
at the applicable federal rate as defined in Section 1274(d) of the Code) upon
the six-month anniversary of the Date of

 

6



--------------------------------------------------------------------------------

 

Termination , or if such date is not a business day, on the first business day
that follows such six-month anniversary; provided, however, if the Executive
dies before the six-month anniversary of the Date of Termination, the payment
will be made on the first business day following the date the Company has notice
of such Executive’s death.

 

  (d) Forfeiture or Recoupment of Benefit.

 

  (1) General. If the Executive engages in any act or omission constituting
misconduct, as that term is defined in Section 4(d)(2) below, the Company shall
have the rights set forth in Section 4(d)(3) to cause the Executive to forfeit
unpaid Plan benefits, or to require the Executive to pay back to the Company any
Plan benefits that have already been paid to the Executive.

 

  (2) Definition of Misconduct. For the purposes of this Section 4(d), the term
“misconduct” shall mean any of the following events:

 

  (A) The Company is required to prepare an accounting restatement due to
material noncompliance, and the material noncompliance was due at least in part
to the Executive’s acts or omissions;

 

  (B) The Executive discloses to others, or uses for the Executive’s own
purpose, any proprietary information or intellectual property (including
customer lists, supplier lists, pricing and cost data, computer programs,
advertising plans, wage or salary data, financial information, research and
development plans, etc.) and all other types of information that the Company
intends or expects to be kept secret, or which disclosure breaches any agreement
that the Executive has entered into with the Company;

 

  (C) The Executive, without the consent of the Company, directly or indirectly
engages in, becomes employed by, or renders services, advice or assistance to
any business in competition with the Company at any time during the twelve
(12) month period following termination of employment with the Company, or
violates any other non-compete agreement that the Executive has entered into
with the Company;

 

  (D) The Executive induces, or attempts to induce, directly or indirectly, any
of the Company’s customers, employees, representatives or consultants to
terminate working for the Company, or breaches any non-solicitation agreement
that the Executive has entered into with the Company;

 

  (E) The Executive fails to promptly return all documents and other tangible
items belonging to the Company upon termination of employment with the Company;

 

  (F) The Executive commits an act of embezzlement, fraud or theft with respect
to the property of the Company;

 

  (G) The Executive engages in any other act or omission not listed above which
constitutes dishonesty, intentional breach of fiduciary obligation or
intentional wrongdoing, and which results in substantial harm to the business or
property of the Company.

 

  (3) Forfeiture or Repayment of Benefits. Upon the Executive engaging in an act
or omission constituting misconduct, the Company shall be entitled, in its sole
discretion, to take the following actions:

 

  (A) The Company may give notice to the Executive that some or all of the
future unpaid Plan benefits otherwise to be paid to the Executive shall be
forfeited by the Executive.

 

7



--------------------------------------------------------------------------------

  (B) The Company may notify the Executive that the Executive must repay to the
Company some or all of the Plan benefits previously paid to the Executive.

 

  (C) The determination of whether the remedies in this Section 4(d)(3) shall be
applied to any act or omission constituting misconduct by the Executive, and the
amount of the forfeiture of future Plan benefits or the amount to be repaid to
the Company by the Executive in such case, shall be made by the Company in its
sole determination.

 

  (D) The determination of the Company not to seek remedies against the
Executive under this Section 4(d)(3) in any case of misconduct, or the
determination of the Company not to seek the full amount of remedy available to
it, shall not constitute a waiver as to any other case of misconduct by the
Executive.

 

  (E) The remedies under this Section 4(d)(3) may be enforced by any legal means
available to the Company.

 

  (4) Remedies Not Exclusive. The remedies set forth in this Section 4(d) shall
not be the exclusive remedies available to the Company in the event of the
Executive’s misconduct, and the Company shall not be precluded from taking any
or all other actions against the Executive that may be available to it.

 

5. Limitation on Payments by the Company.

 

  (a) In the event that any payment or benefit received or to be received by the
Executive pursuant to the terms of this Agreement or in connection with or
contingent upon a Qualifying Termination pursuant to any other agreement, plan
or arrangement with the company or any of its subsidiaries (“Other Payments”
and, together with the contract Payments, the “Payments”) would be subject to
the Excise Tax imposed by section 4999 of the Code , then the Company shall make
a payment to the Executive (the “Gross–Up Payment”) such that the net amount of
Payments retained by the Executive shall be equal to the amount the Executive
would have retained if none of such Payments were subject to the Excise Tax. In
particular, the Gross-Up Payment shall be equal to the Excise Tax on the
Payment, any interest penalties, or additions to tax payable by the Executive by
reason of Executive’s filing income tax returns and making tax payments in a
manner consistent with an opinion of tax counsel selected by the Company and
reasonably acceptable to the Executive (“Tax Counsel”), and any federal, state
and local income tax and Excise Tax upon the payments by the Company to you
provided for this Section 5. Such Gross-Up Payment shall be made in a lump sum
in the calendar year following the calendar year that includes the Date of
Termination. Notwithstanding the foregoing provisions of this Section 5(a), in
the event the amount of Payment subject to the Excise Tax exceeds the product
(“Parachute Payment Limit”) of 2.99 and the Executive’s applicable “Base Amount”
(as such term is defined for purposes of Section 4999 of the Code) by less than
ten percent (10%) of the Executive’s annual base salary, (the “Safe Harbor Cap”)
the Executive shall be treated as having waived such rights with respect to
Payments designated by the Executive to the extent required such that the
aggregate amount of Payments subject to the Excise Tax is less than the
Parachute Payment Limit.

 

  (b)

Upon a Change in Control, the independent public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”) shall determine whether the Payments would be
subject to the Excise Tax absent reduction pursuant to Section 5(a) and, if so,
shall determine the Safe Harbor Cap; provided, however, that in the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity

 

8



--------------------------------------------------------------------------------

 

or group effecting the Change in Control, the Company may appoint another
nationally recognized public accounting firm to make such determinations (which
accounting firm shall then be referred to as the Accounting Firm). If amounts
payable pursuant to Section 4 are reduced to the Safe Harbor Cap, the Accounting
Firm shall provide a reasonable opinion to Executive that Executive is not
required to report any Excise Tax on Executive’s federal income tax return. All
fees, costs and expenses (including without limitation the costs of retaining
experts) of the Accounting Firm shall be borne by the Company. Determinations by
the Accounting Firm hereunder shall be binding upon the Company and Executive
except as provided in Section 5(c) below.

 

  (c) If it is established, pursuant to a final determination of a court or an
Internal Revenue Service (“IRS”) proceeding that has been finally and
conclusively resolved, that any amount has been paid to Executive by the Company
pursuant to this Agreement in excess of the Safe Harbor Cap, such excess amount
shall be deemed for all purposes to be a loan to Executive made on the date
Executive received such amount, and Executive shall repay such amount to the
Company on demand, together with interest thereon at the applicable federal rate
(as defined in Section 1274(d) of the Code) from the date of Executive’s receipt
thereof until the date of such repayment. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the Accounting Firm’s
determinations pursuant to Section 5(b), it is possible that an amount will not
have been paid by the Company hereunder that should have been paid in accordance
with Sections 4 and 5(a). In the event that the Accounting Firm, the Company
(which shall include the position taken by the Company, or together with its
consolidated group, on its federal income tax return), the IRS or any court
determines that this has occurred, the Company shall pay such amount to
Executive in a lump sum in the second calendar year following the calendar year
that includes the Date of Termination, together with interest thereon at the
applicable federal rate from the date such amount would have been paid to
Executive until the date of payment.

 

6. Withholding Taxes. The Company may withhold from all payments due to
Executive (or his beneficiary or estate) hereunder all taxes that, by applicable
federal, state, local or other law, the Company is required to withhold
therefrom.

 

7. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
Executive to continued employment with the Company or its Subsidiaries, and if
Executive’s employment with the Company shall terminate prior to a Change in
Control, Executive shall have no further rights under this Agreement (except as
otherwise provided hereunder); provided, however, that any termination of
Executive’s employment during the Termination Period shall be subject to all of
the provisions of this Agreement.

 

8. Successors; Binding Agreement.

 

  (a) This Agreement shall not be terminated by any Business Combination. In the
event of any Business Combination, the provisions of this Agreement shall be
binding upon the Surviving Corporation, and such Surviving Corporation shall be
treated as the Company hereunder.

 

  (b) The Company agrees that in connection with any Business Combination, it
shall cause the Surviving Corporation unconditionally to assume (and any Parent
Corporation of the Surviving Corporation to guaranty), by written instrument
delivered to Executive (or his beneficiary or estate), all obligations of the
Company hereunder. Failure of the Company to obtain such assumption and
guaranty, prior to the effectiveness of any such Business Combination that
constitutes a Change in Control, shall be a breach of this Agreement and shall
constitute Good Reason hereunder.

 

  (c)

This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Executive dies while any amounts would
be payable to Executive hereunder had he continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the

 

9



--------------------------------------------------------------------------------

 

terms of this Agreement to such person or persons appointed in writing by
Executive to receive such amounts or, if no person is so appointed, to
Executive’s estate.

 

9. Notice.

 

  (a) For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five days after deposit in the United States
mail, certified and return receipt requested, postage prepaid, addressed as
follows:

 

If to Executive:    (Employee Name)    (Employee Address) If to the Company:   
Caraustar Industries, Inc.    P.O. Box 115    5000 Austell Powder Springs Road
   Austell, Georgia 30106    Attention: Chief Executive Officer

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

  (b) If Executive’s employment is terminated during the Termination Period for
any reason other than death, the Company or Executive, as applicable, shall
provide to the other written notice of Executive’s Date of Termination. Such
notice shall (i) set forth in reasonable detail the facts and circumstances on
which such termination is based, (ii) indicate whether such termination is for
Cause, Good Reason or Disability or is other than for Cause, and (iii) specify
the Date of Termination, which shall be not less than 15 nor more than 60 days
after the giving of such notice except as specified in Section 1(e) with respect
to Disability or unless, pursuant to Section 1(k), fewer than 15 days remain
before the date of the actual Change in Control. The failure by Executive or the
Company to set forth in such notice any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right of Executive or the
Company hereunder or preclude Executive or the Company from asserting such fact
or circumstance in enforcing Executive’s or the Company’s rights hereunder.

 

10. Full Settlement; Resolution of Disputes. The Company’s obligation to make
any payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall be in lieu and in full settlement of all other
severance payments to Executive under any other severance or employment
agreement between Executive and the Company and any severance plan of the
Company. In no event shall Executive be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to Executive under
any of the provisions of this Agreement, and such amounts shall not be reduced
as a result of Executive’s obtaining other employment.

 

11. Employment with Subsidiaries. Employment with the Company for purposes of
this Agreement shall include employment with any Subsidiary.

 

12. Survival. The respective obligations and benefits afforded to the Company
and Executive as provided in Sections 4 (to the extent that payments or benefits
are owed as a result of a termination of employment that occurs during the term
of this Agreement), 5 (to the extent that Payments are made to Executive as a
result of a Change in Control that occurs during the term of this Agreement), 6,
8(c) and 10 shall survive the termination of this Agreement.

 

13.

GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NORTH CAROLINA WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS. THE

 

10



--------------------------------------------------------------------------------

 

INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT,
WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.

 

14. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.

 

15. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder,
including without limitation the right of Executive to terminate employment for
Good Reason, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement. Except as otherwise specifically
provided herein, the rights of, and benefits payable to, Executive, his estate
or his beneficiaries pursuant to this Agreement are in addition to any rights
of, or benefits payable to, Executive, his estate or his beneficiaries under any
other employee benefit plan or compensation program of the Company.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.

 

CARAUSTAR INDUSTRIES, INC.     EXECUTIVE By:   /s/ Michael J. Keough       Its:
  President and CEO      

Dated:   April 8, 2008     Dated:    

 

11